Citation Nr: 0815179	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1978 until 
August 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran submitted evidence to the 
Board related to his sleep apnea claim.  As this claim is not 
an appeal before the Board, the matter of service connection 
for sleep apnea is referred to the RO for appropriate action.

The Board also notes that a November 2004 rating decision 
reopened the veteran's claim and granted service connection 
for degenerative arthritis of the lumbar spine, with a 10 
percent disability evaluation.  The veteran has not withdrawn 
his claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  He also indicated that he is seeking to appeal 
the 10 percent rating in his VA Form 9, dated in December 
2004.

The issue of an initial rating entitlement to an increased 
rating for degenerative arthritis of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's degenerative arthritis of the lumbar spine is 
manifested by forward flexion of the thoracolumbar spine of 
90 degrees with pain at 90 degrees, lateral flexion 
bilaterally of 30 degrees, and rotation of 30 degrees 
bilaterally.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of a 10 
percent disability evaluation for degenerative arthritis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71(a), Diagnostic Code 5242-5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
degenerative arthritis of the lumbar spine.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded a formal VA 
examination.  



Applicable Law 

 Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 



Merits of the Claim
 
The veteran essentially contends that his service-connected 
degenerative arthritis of the lumbar spine is more severe 
than indicated by his 10 percent evaluation.

A December 2003 letter from the veteran's private physician, 
Dr. D.A.S., found the veteran to have degenerative disc 
disease, confirmed by an MRI scan, at the L4-5 and L5-S1 
levels.  Dr. D.A.S. found it to be a wear and tear type of 
complaint extending back to his military duty.  

A February 2004 x-ray report, from Dr. R.J.B., found 
extremely mild changes that may be due to early degenerative 
disc disease; however, disc height was found to be preserved 
at all levels.  

The veteran was provided a VA examination in February 2004.  
He reported pain in his upper and lower back for over twenty 
years.  He also reported pain four times a week, lasting 
about four hours each time, pain traveling to his hips, and 
pain of a squeezing, aching, oppressing, and sharp nature.  
He reports a pain level of six on a scale of one to ten.  His 
pain could be elicited by physical activity and stress.  It 
would also come by itself.  He relieved pain with Motrin, 
heating pads, and massage, and could function without 
medication.  He reported incapacitating episodes as often as 
two times a year, lasting two days.  He has had no incidents 
of incapacitation for a total of no days the year before the 
examination.  His functional impairment limited his bending, 
walking, and driving.  He also reported having lost time from 
work twice.  

The examiner found the veteran's posture within normal limits 
and with a gait within normal limits.  An examination of the 
thoracolumbar spine included no complaints of radiating pain 
on movement.  Muscle spasm was absent.  Tenderness was noted.  
There was negative straight leg raising bilaterally.  His 
range of motion for the thoracolumbar spine included flexion 
from 0 to 90 degrees, with pain occurring at 90 degrees, 
extension from 0 to 30 degrees, bilateral flexion from 0 to 
30 degrees, and bilateral rotation from 0 to 30 degrees.  His 
range of motion was additionally limited by pain, lack of 
endurance, and pain or major functional impact.  He was not 
additionally limited by fatigue, weakness, or incoordination.  
There was no ankylosis of the spine.  

There were no signs of intervertebral disc syndrome.  The 
peripheral nerve examination was within normal limits.  The 
neurological examination of the upper and lower extremities 
revealed motor function and sensory function within normal 
limits.  His lumbar spine x-ray report showed degenerative 
arthritis.  

The examiner found the veteran to have degenerative arthritis 
of the cervical and lumbar spine.  The examiner also noted 
that the veteran's ability to bend, stand, or sit for 
prolonged periods of time was impaired, but that he had no 
intervertebral disc syndrome.  There were no signs of 
significant radiculopathy. 

The medical evidence of record does not show that the 
veteran's service-connected lumbar spine disorder manifests 
symptoms that meet the criteria for the next higher 20 
percent rating.  The evidence shows that forward flexion of 
the thoracolumbar spine was found to be greater than 60 
degrees and have a combined range of motion greater than 120 
degrees, a normal gait, and no ankylosis.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  The February 2004 examiner noted that 
the veteran was additionally limited by pain and lack of 
endurance, with pain as the major functional impact.  Pain 
occurred at 90 degrees of flexion.  No additional limitation 
was noted for fatigue, weakness, or incoordination.  
Therefore, even considering pain, the veteran does not meet 
the criteria for the next higher rating of 20 percent.  The 
veteran's functional impairment as a result of flareups of 
symptomatology does not warrant a greater disability 
evaluation than already granted by the RO. 

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  The February 2004 VA examiner found no signs of 
intervertebral disc syndrome.  The peripheral nerve and 
neurological examinations were within normal limits.  

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four 


weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a (2007).

The February 2004 VA examination report specifically states 
that there were no sign of intervertebral disc syndrome.  In 
any case, the veteran reported incapacitation for a total of 
two times a year, lasting two days and no incident or 
incapacitation for a total of no days the year before the 
examination.  No evidence shows that the veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for her service-connected back 
disability.  There is also no evidence that the veteran was 
ever hospitalized for his disability.  The physician-
prescribed bed rest and treatment is the defining criteria 
for a rating increase for intervertebral disc syndrome. 
Therefore, assuming arguendo that the veteran does have 
intervertebral disc syndrome, his symptoms are not shown to 
meet the criteria for a rating of 20 percent therefor based 
on the number of incapacitating episodes experienced by the 
veteran.

The Board has taken into consideration VA outpatient 
treatment records not specifically identified herein.  While 
these records show complaints of back pain, none of the 
records show that he meets the criteria for the next higher 
rating of 20 percent.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no 


exceptional or unusual factors are in evidence, such as 
marked interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.   38 C.F.R. § 3.321(b)(1).   Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).   


ORDER

An initial disability evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine is denied.


REMAND

The veteran filed an informal claim to reopen his back 
disorder claim in March 2002.  A June 2003 rating decision 
denied reopening the claim.  In correspondence received in 
October 2003 the veteran stated that he wished to appeal the 
denial of his June 2003 rating decision for his "back."  
The Board notes that this statement satisfies the 
requirements of a Notice of Disagreement (NOD). See 38 C.F.R. 
§ 20.201.  His back claim was subsequently granted in a 
November 2004 rating decision; the RO granted entitlement to 
service connection separately for degenerative arthritis of 
the lumbar spine and degenerative arthritis of the cervical 
spine, with a 10 percent evaluation for each disability.  A 
VA Form 9, the first written statement associated with the 
claims file following the grant of service connection and 
dated in December 2004, disagreed with rating decision.  This 
statement is construed as a timely NOD in regards to his 
cervical spine claim.  To date, the veteran has not been 
issued a Statement of the Case (SOC) for the issue of his 
cervical spine disability, and under the circumstances the 
Board has no discretion and must remand this matter for 
issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 
(1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).


Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be 
issued to the veteran concerning the 
claim of degenerative arthritis of the 
cervical spine.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants 
the Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


